PER CURIAM.
We affirm appellant’s conviction, but reverse Ms sentence. The trial court added eighteen points to appellant’s scoresheet because there was evidence that he used a firearm; however, the criminal punishment code scoresheet, under which appellant was sentenced, provides that additional points for possession of a firearm are assessed if the offender is convicted of “any felony other than those enumerated in section 775.087(2), Florida Statutes.” § 921.0024(l)(b), Fla. Stat. (2001) (Worksheet Key). The crime, second degree murder, is listed in section 775.087(2), and accordingly the points for possession of a firearm should not have been added to the scoresheet. We accordingly reverse for resentencing.
STONE, KLEIN and TAYLOR, JJ., concur.